Citation Nr: 1611290	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the Appellant may be recognized as the Veteran's surviving spouse for VA purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to October 1945.  He died in February 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Houston, Texas, Regional Office (RO) which determined that the Appellant could not be recognized as the Veteran's surviving spouse for VA purposes.  In October 2012, the Board recharacterized the issue on appeal as whether new and material evidence has been received to reopen the issue of whether the Appellant may be recognized as the Veteran's surviving spouse for VA purposes and remanded that issue to the RO for additional action.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  In May 1982, VA determined that the Appellant could not be recognized as the Veteran's surviving spouse for VA purposes.  The Appellant was informed in writing of the adverse determination and her appellate rights in May 1982.  The Appellant did not subsequently submit a notice of disagreement (NOD) with the determination.  

2.  The May 1982 determination that the Appellant could not be recognized as the Veteran's surviving spouse for VA purposes is final.  

3.  The additional documentation submitted since the May 1982 determination is new and material and raises a reasonable possibility of substantiating the Appellant's claim.  

4.  The Veteran and G. were married in December 1942 and did not subsequently divorce or otherwise legally dissolve their marriage.  

5.  The Veteran and the Appellant were married in January 1969.  

6.  The Appellant was aware at the time of her January 1969 marriage to the Veteran that the Veteran was married to G.  


CONCLUSIONS OF LAW

1.  The May 1982 determination that the Appellant could not be recognized as the Veteran's surviving spouse for VA purposes is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the issue of whether the Appellant may be recognized as the Veteran's surviving spouse for VA purposes has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

3.  The Appellant is not the Veteran's surviving spouse for VA purposes.  38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 2014); 38 C.F.R. § 3.1(j), 3.50(b), 3.52, 3.205 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, the facts are not in dispute.  Resolution of the Appellant's appeal is dependent on interpretation of the law and regulations pertaining to who may be considered to a veteran's surviving spouse for VA purposes.  As will be shown below, the Board finds that the Appellant was aware that the Veteran remained married to G. at the time of their January 1969 attempted marriage and may not therefore be considered as the Veteran's surviving spouse for VA purposes.  As no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368(2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  


II.  Application to Reopen

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of an appellant's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In May 1982, VA determined that the Appellant could not be recognized as the Veteran's surviving spouse for VA purposes as the Appellant had acknowledged that she was aware of the Veteran being legally married at the time of her marriage to the Veteran.  The Appellant was informed in writing of the adverse determination and her appellate rights in May 1982.  The Appellant did not subsequently submit a NOD with the determination.  

The evidence upon which the May 1982 determination that the Appellant could not be recognized as the Veteran's surviving spouse for VA purposes was formulated may be briefly summarized.  A December 1942 State of Mississippi marriage certificate states that the Veteran married G.  A January 1969 State of Mississippi marriage certificate states that the Veteran married the Appellant.  An August 1981 Declaration of Marital Status (VA Form 21-686c) completed by the Veteran indicates that: he and G. had married in 1942; G. had left for Chicago in 1950; there was "no divorce known;" and he had married the Appellant in January 1969.  An April 1982 written statement from the Appellant related that: [t]he time was in June of 1967 we start[ed] staying together;" "[w]e lived together for one year;" and "[a]t the time, he told me about bein[g] married to the woman name[d G.]."  

New and material evidence pertaining to the issue of whether the Appellant may be recognized as the Veteran's surviving spouse for VA purposes was not received by VA or constructively in its possession within one year of written notice to the Veteran of the May 1982 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the May 1982 rating decision consists of copies of her January 1969 marriage certificate and written statements from the Appellant.  In her April 2008 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable) (VA Form 21-534), the Appellant indicated that that she and the Veteran were married in January 1969 and the Veteran had not been previously married.  In her September 2008 NOD, the Appellant advanced that in "1980, he was diagnosed with (prostate cancer)" and "[i]t was at that time when we file[d] with the VA for benefits that I was aware that he had been married and was divorced."  Presuming the credibility of the Appellant's written statements solely for the purpose of reviewing the Appellant's application to reopen, the Board finds that her statements are of such significance that they raise a reasonable possibility of substantiating her claim to be considered as the Veteran's surviving spouse for VA purposes.  As new and material evidence has been received, the issue of whether the Appellant may be recognized as the Veteran's surviving spouse for VA purposes is reopened.  



II.  Status as Surviving Spouse

The Appellant asserts that she should be recognized as the Veteran's surviving spouse for VA purposes as she and the Veteran had married years prior to his death; they remained married at the time of his death; they had seven children together; and she had been unaware at the time of their January 1969 marriage that the Veteran was married to G.  

The term "surviving spouse" means a person who was the spouse of a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of or procured by the veteran without the fault of the spouse) and who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  See Sanders v. Brown, 6 Vet. App. 17 (1993).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a).  

Where a surviving spouse has submitted proof of a marriage in accordance with the aforementioned and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that he or she had no knowledge of an impediment to the marriage will be accepted, in the absence of information to the contrary, as proof of the marriage.  38 C.F.R. § 3.205(c).  

The provisions of 38 C.F.R. § 3.52 provide criteria for establishing a valid marriage for VA purposes in cases where the marriage is not valid under state law.  Specifically, where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid for VA purposes if: (a) the marriage occurred one or more years before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death as outlined in 38 C.F.R. § 3.53; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  The claimant needs to meet all of the enumerated requirements in order for the marriage to be deemed valid for VA purposes.  

The record indisputably establishes that the Veteran was married to G. prior to his January 1969 marriage to the Appellant and their marriage was not legally terminated at any point prior to the Veteran's death.  The December 1942 State of Mississippi marriage certificate states that the Veteran married G.  The August 1981 Declaration of Marital Status (VA Form 21-686c) executed by the Veteran indicates that: he and G. had married in 1942; G. had left for Chicago in 1950; there was "no divorce known;" and he had married the Appellant in January 1969.  In her March 1982 Application for Dependency and Indemnity Compensation or Death Pension by a Widow/er or Child (VA Form 21-534), the Appellant indicated that the Veteran had been married to G. and he had "separated" from G.  

The Veteran's marriage to G. constituted a legal impediment under the laws of Mississippi and all other states to his subsequent attempted marriage to the Appellant.  Therefore, it is necessary to determine whether the Appellant meets the criteria under 38 C.F.R. § 3.52 for establishing a valid marriage for VA purposes.   

In her April 1982 written statement, the Appellant clarified  that: [t]he time was in June of 1967 we start[ed] staying together;" "[w]e lived together for one year;" "[a]t the time, he told me about bein[g] married to the woman name[d G.];" "we decided to go ahead and get married and later get advice but we never did;" "on Jan[uary] 12, we got married;" "he knew what he did and it was wrong;" and "he talked about that til the day that he died, but never did anything about it."  

In her April 2008 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable) (VA Form 21-534), the Appellant reported that she and the Veteran had been married in January 1969 and specifically clarified that the Veteran had been married only "1 time."  

In her October 2008 NOD, the Appellant asserted that in "1980, [the Veteran] was diagnosed with (prostate cancer);" [i]t was at that time when we file[d] with the VA for benefits that I was aware that he had been married and was divorced;" and "that was when I found out about his previous marriage, not at the time we were married."  In a December 2010 written statement, the Appellant advanced that "I stand by my previous statement" and "I was not aware that my husband [the Veteran] was married before we met."  

The Appellant does not meet all of the criteria under 38 C.F.R. § 3.52 for establishing a valid marriage for VA purposes as she was aware of the legal impediment to her marrying the Veteran, namely his current marriage to G., prior to their attempted January 1969 marriage.  In support of her initial March 1982 claim for VA benefits, the Appellant acknowledged that: she was aware at a date prior to her attempted January 1969 marriage to the Veteran that the Veteran was married to G.; she and the Veteran discussed seeking "advice" to correct the legal impediment to their marriage; they decided nevertheless to get "married" without the Veteran first obtaining a divorce or other legal dissolution of his marriage to G.; and the Veteran expressed his regret to her about not resolving the issue up until the time of his death.  Although the Appellant averred in her April 2008 application to reopen and her October 2008 NOD variously that the Veteran had only been married to her and she only became aware of the Veteran's prior marriage and "divorce" when he was diagnosed with his last illness and subsequently filed a claim for VA benefits, the Board finds that such statements are contradicted by the evidence previously of record and rebutted by her own credible prior statements to the contrary. Accordingly, the Board finds that she has not been entirely forthcoming.  

The Appellant was not validly married to the Veteran for VA purposes at any point prior to his death.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j), 3.52, 3.205.  Therefore, the Appellant may not be considered as the Veteran's surviving spouse for VA purposes.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

Although the Board is sympathetic toward the Appellant, it is bound by the law.  This decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Based on the facts of this case, the Appellant cannot currently be recognized as the surviving spouse of the Veteran for purposes of establishing eligibility for VA benefits.  











ORDER

The Appellant's application to reopen the issue of whether she may be recognized as the Veteran's surviving spouse for VA purposes is granted.  

The Appellant may not be recognized as the Veteran's surviving spouse for VA purposes and the claim is therefore denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


